Title: From John Adams to Richard Rush, 6 September 1813
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Sept 6. 1813

If G. B. did not mean to acceed to the Russian mediation G. B. has acted the part of a Jocky, or a Gypsy, or a Jilt: for She must have received the proposition from the Russian Ambassador long before, our President received it from Mr Dashkoff, and She ought to have made her refusal known, instead of giving Passports to Mr Gallatin and Mr Bayard.
I am not apprehensive of a disgraceful peace, at least for four Years to come: nor then neither, for Tories, themselves would not dare to make it. For sordid as our Nation is Said to be (horresco referens) I know it to be too proud to bear national disgrace. It cannot bear to blush. It is, I almost fear, too proud to repent and confess its faults.
“Northern Generals”! Do you call Dearborne and Hull, and Chandler “Northern Generals”? Boyd, I believe to be a general. But how is he a northern General? I never till lately heard that he was born in the North. I appointed him for no such reason: but because I believed him to be a disciplinarian, a tactition, a Soldier and an Officer of Experience. Such We want.
“Forgotten Pensilvania”! Pensilvania has the Secretary of the Treasury, the Secretary at War, the Controuler of the Treasury The Secretary of the Navy. The command of the War by Sea and land and the command of the Purse, which commands both! Duane is a general, and more than a General. But will you Say, Gallatin Armstrong, Duane, are not Pensilvanians? Armstrong was born in Pensilvania of one of your most meritorious Fathers. He is more a Pensilvanian than Boyd is a northern man. Gallatin and Duane have been created and preserved and most bountifully rewarded and most Sedulously promoted by Pensilvania. It has happened that almost all the really American Part of Pensilvania, have always been Anglomanes.
Where did Tom. Paine, where did Callender, where did Cobbet, where did Gallatin, where did Duane, where did Binns, where did Andrew Brown, where did Phillip Freneau, where did twenty others obtain their Patronage? and their Influence?
I know not, what Characters Pensilvania possesses, who are Soldiers and merit promotion. She ought to have her Share in the Field on the Bench, in foreign Embassies, and in all other Branches of the Government. If She had not, in my time it was not my fault: but that of Hamilton Washington and their Sattellites and Sychophants. I know what I Say. I wanted to make Peter Muhlenburg a General and he offered his Services: but Washington and Hamilton would not Suffer it; and if I had nominated him against their Advice, their Idolaters in Senate would have negatived him. Pensilvania has Characters, I doubt not who would have made better Generals than any We have. We want Generals who know how to form an Army, and Such, as yet We have not. We want Generals who can See and feel the Want of Admirals, at least of Ships and Seamen; and who will honestly tell the Government that they will not cross the Lakes till they can command them. And We ought to have had Such Generals from the beginning.
I rejoice that Mr Madison Health continues to improve; especially as it confutes an Afflicting Report, that he lives by laudanum and could not hold out four months. His Life is of great Importance. The malicious report is contradicted and now understood by the Public, to be false.
Far from flattering myself with hope of Peace, I expect a long and distressing War. Nothing will Shorten it So much as naval Energies on the Lakes. There must our first and greatest Exertions be directed. Next, on the Ocean. These (and Armies will ruin Us without doing any good: composed as they are of Militia, and twelve months Men commanded by Officers, who depend on Patriotism and bravery, and not on discipline order method habit and Skill. Patriotism and Valour, know how to Stand Still, to refuse to march, to refuse to embark, to fly, to Surrender and nothing else: unless it be to burn their own Magazines, Arsenals and Stores.
Reports are propagated here of Vinegar and many other Articles transported from Boston, New York and Philadelphia in Waggons at a great Expence; which might be had cheaper nearer the Scenes of Action; and of Gun Carriages which might be made on or near the Lakes &c &c &c. Men of Experience and candour know how to appreciate these little Calumnies, and presume that Government and its Officers give every Attention that Necessity will permit, to Economy; but the faithful Memories and keen Sagacity of Enemies make their own Uses of every idle and malious tale.
I fear you will think me a Grumblelonian.
The Afflictions in my family have been very great for several Years. The loss of my Daughter, has deeply and tenderly Affected Us all. But her Life and her Death, in a Stile Superiour to all terrestrial Prosperity and Adversity is the greatest consolation to Us that Philosophy or Religion can Suggest. I must quit this Subject:—I can write no more.

John Adams